PER CURIAM.
Jerald Fitzwater, Iris Fitzwater, and Bishop A. Louis Vaughn, Sr., appeal the District Court’s1 order dismissing their complaint without prejudice for failure to comply with an order directing them to file within fourteen days an amended complaint in conformity with Rule 8 of the Federal Rules of Civil Procedure. Following careful review, we find no abuse of discretion. See Mangan v. Weinberger, 848 F.2d 909, 911 (8th Cir.1988) (abuse of discretion review of Fed.R.Civ.P. 41(b) dismissal for failure to comply with Fed. R.Civ.P. 8) cert. denied, 488 U.S. 1013, 109 S.Ct. 802, 102 L.Ed.2d 793 (1989). We further conclude that all other issues and arguments raised by plaintiffs on appeal are meritless.
Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Jimm Larry Hendren, Chief Judge, United States District Court for the Western District of Arkansas.